Case 3:20-cr-00096-PDW Document 11 Filed 05/08/20 Page 1 of 7

AFFIDAVIT

I, Amy L. Chandler, a Special Agent (“SA”) with the Federal Bureau of Investigation (“FBI”), being

duly sworn, depose, and state as follows:

1. Ihave been employed as a Special Agent with the FBI since April 11,2010, and am currently
assigned to the Minneapolis Division, Minot Resident Agency. My duties include, among other
things, the investigation of violent crimes occurring within Indian Country. While employed with
the FBI, I have investigated and participated in investigations involving federal criminal
violations related to child sexual exploitation, human trafficking, sexual assault, narcotics, and
violent crimes.

2. Prior to being employed as a Special Agent with the FBI, I was an Assistant State Attorney for
the 9" Judicial Circuit for Orange and Osceola Counties in Florida for more than four years.
During that time, I reviewed, charged, and prosecuted criminal cases involving crimes against
children, child pornography, sexually based offenses, violent crimes, and drug offenses.

3. Asa Federal Agent, I am authorized to investigate violations of the laws of the United States, and
to execute warrants issued under the authority of the United States.

4. This Affidavit is in support of an application for an arrest warrant of JEFFREY SAHL FERRIS,
DOB: 1966,

5. The statements contained in this Affidavit are based in part on: information provide by other
agencies, written reports about this and other investigations that I have received, directly or
indirectly, from other law enforcement agents; independent investigation; and my experience,
training, and background as a Special Agent with the FBI. Because this Affidavit is being
submitted for the limited purpose of establishing probable cause to believe that JEFFREY SAHL
FERRIS, DOB: 966, committed the below-described offenses, I have not included every
detail of the investigation. In addition, unless otherwise indicated, all statements contained in this

Affidavit are summaries in substance and in part.
Case 3:20-cr-00096-PDW Document 11 Filed 05/08/20 Page 2 of 7

As will be shown below, there is probable cause to believe that JEFFREY SAHL FERRIS
committed violations of Title 18, United States Code Sections 113(a)(3), 1152.

LEGAL AUTHORITY
Title 18, U.S.C. §113(3)(a) prohibits a person from committing an assault with a dangerous

weapon, with the intent to do bodily harm.

BACKGROUND OF THE INVESTIGATION

 

On or about April 24, 2020, seven minor males were riding dirt bikes and four-wheelers within
the exterior boundary of the Turtle Mountain Indian Reservation (“TMIR”). Later in the day, the
boys stopped at a field with abandoned buildings in the area of 4488 Highway 281, Belcourt,
North Dakota 58316, which is located within the exterior boundaries of TMIR.

On or about April 27, 2020, SA Chandler interviewed B.B., DOB XX/XX/2005, a 15-year-old
male, about what happened on April 24, 2020. B.B. reported that he was riding a dirt bike with
his six minor friends when they stopped at the above-listed property. The boys did not go inside
any of the abandoned buildings. While they were hanging out in that area, the boys saw a Jeep
driving extremely fast towards them. The boys got scared and jumped onto their four-wheelers
and dirt bikes, The driver of the Jeep never said anything to the boys when he approached them.
It initially looked like the Jeep was going to hit S.L., DOB XX/XX/2004. The Jeep then chased
after two other boys that were riding a four-wheeler together. The Jeep then followed B.B. B.B.
was scared. B.B. tried to take a turn to avoid being hit by the Jeep, but B.B. hit a fence and flew
off his bike. B.B. landed on the ground near a tree and was lying on his side. The driver of the
Jeep, identified as JEFFREY SAHL FERRIS, got out of the Jeep and pulled a black and silver
handgun on B.B. B.B. was “super scared.” FERRIS told B.B. to stay on the ground. B.B. laid
on the ground and saw FERRIS put the gun in his pocket. FERRIS kicked B.B.’s helmet that was
on the ground, FERRIS asked B.B. why he was hanging out with that “fucking pussy kid named”

S.L. FERRIS said he was going to call the police and that he “got one.” B.B.’s friends were able
10.

11.

Case 3:20-cr-00096-PDW Document 11 Filed 05/08/20 Page 3 of 7

to get away to get help before B.B. crashed. B.B. rode his dirt bike in that area before and never
had any problems.

On or about April 27, 2020, SA Chandler interviewed E.D., DOB XX/XX/2005, a 15-year-old
male, about what happened on April 24, 2020. E.D. was hanging out with his six minor friends
when they stopped at the above-listed property. E.D. did not see any “No Trespassing” signs on
or around the property. One of the other boys stated he saw someone at the end of the crossing.
The boys saw an olive-green colored Jeep driven by FERRIS headed towards them at a high rate
of speed. The boys got scared and got on their four-wheelers and dirt bikes. E.D. saw the Jeep
head towards S.L. and nearly hit him. The Jeep then chased after E.D. and another boy. The
boys fled from the property because they thought FERRIS was going to hit them with the Jeep.
FERRIS never got out of the Jeep or said anything to the boys. The boys went to Z.P.’s house to
get help. The boys told Z.P.’s parents what happened and flagged down a Bureau of Indian
Affairs (BIA) police officer and reported what happened when they realized B.B. was not with
them, When the boys, parents, and law enforcement arrived back at the area, they found B.B. and
FERRIS there. B.B. told law enforcement that FERRIS had a gun in his pocket. Law
enforcement searched FERRIS and found a gun in FERRIS’ pocket.

On or about April 27, 2020, SA Chandler interviewed K.D., DOB XX/XX/2005, a 14-year-old
male, about what happened on April 24, 2020. K.D. was hanging out with his six minor friends
when they stopped at the above-listed property. The boys did not go into any of the buildings on
the property. The boys looked up and saw an olive-green colored Jeep that was driving really fast
towards them. The boys were really scared. They got on their four-wheelers and dirt bikes to
leave the area because they were scared. The boys went to Z.P.’s house to get help. When they
got there, they realized B.B. was not with them. The boys saw a police officer at a gas station and
told the officer what happened. The officer and boys returned to find B.B. However, K.D. stayed
back because he was too scared and shaken up to go back. The driver of the Jeep did not say

anything to the boys, nor did he try to tell him anything. According to K.D., it felt like the driver
12.

13.

Case 3:20-cr-00096-PDW Document 11 Filed 05/08/20 Page 4 of 7

was trying to hit the boys and kill them. K.D, was really scared and is scared to even go outside
now. K.D. has ridden in that area before and never had a problem.

On or about April 27, 2020, SA Chandler interviewed J.M., DOB XX/XX/2005, a 15-year-old
male, about what happened on April 24, 2020. J.M. was hanging out with his six minor friends
when they stopped at the above-listed property. The boys did not go into any of the abandoned
buildings on the property. The boys were on the property for only a few minutes when they heard
a noise towards the main road. When they looked over, they saw an olive or green colored Jeep
“flying down the road.” The boys immediately got on their dirt bikes and four-wheelers to leave.
Some of the boys had trouble getting their bikes and four-wheelers started, so the driver of the
Jeep, FERRIS, got very close to some of them. J.M. was so scared. FERRIS started chasing J.M.
in the Jeep. J.M. was going to stop because he initially thought FERRIS was just going to holler
at him, but then J.M. noticed FERRIS was trying to hit him with the Jeep. J.M. thought FERRIS
was going to hit him because FERRIS was driving so fast and did not stop chasing the boys.
When FERRIS missed J.M., FERRIS started chasing the other boys. B.B. ended up crashing into
a fence. When the boys got to Z.P.’s house, they realized B.B. was not with them. The boys
waved down a police officer and told him what happened. The boys and officer returned to the
property and J.M. saw FERRIS standing over B.B. who was still on the ground. FERRIS refused
to tell the police where the gun was. B.B. told the police that the gun was in FERRIS’ pocket.
The police officers pulled the gun out of FERRIS’ pocket and unloaded it. There was a bullet in
the chamber. J.M. has been on that property before and never had any problems. No one ever
told J.M. that he could not be on that property.

On or about April 27, 2020, SA Chandler interviewed S.L., DOB XX/XX/2004, a 14-year-old
male, about what happened on April 24, 2020. S.L. was hanging out with his six minor friends
when they stopped at the above-listed property. The boys were hanging out on the property when
W.D. saw someone coming towards them in a dark green colored Jeep. The driver was identified

as FERRIS. The boys ran to their dirt bikes and four-wheelers to get away. According to S.L.,
14,

15,

Case 3:20-cr-00096-PDW Document 11 Filed 05/08/20 Page 5 of 7

the Jeep seemed like it was traveling approximately 80 mph. S.L. could not get his dirt bike
started quickly enough because it was kick start. $.L. moved his bike near a wall and the Jeep
almost hit S.L. S.L. was scared FERRIS was going to hit him. The Jeep went after Z.P., but Z.P.
got away. S.L. could not see anything because of where he was, so he took off to Z.P.’s house.
When they got there, the boys realized B.B. was not with them. S.L. later learned FERRIS
pointed a gun at B.B. FERRIS refused to tell the police where the gun was. B.B. told the police
the gun was in FERRIS’ pocket. S.L. saw the police officer retrieve the gun from FERRIS and
unload the “clip.” There was a round in the chamber. FERRIS used to be S.L,’s neighbor in BIA
housing in Belcourt.

On or about April 27, 2020, SA Chandler interviewed Z.P., DOB XX/XX/2005, a 15-year-old
male, about what happened on April 24, 2020. Z.P. was hanging out with his six minor friends
when they stopped at the above-listed property. The boys did not go inside any of the buildings
on the property. W.D. said he someone in the crossing. When the boys looked up, they saw a
Jeep headed right towards them. The boys ran to get on their four-wheelers and dirt bikes.
FERRIS, the driver of the Jeep, barely missed hitting Z.P. with the Jeep. FERRIS then almost hit
S.L. with the Jeep. Z.P. got out of the area as quickly as he could and went to his house. FERRIS
drove his Jeep towards the boys at a high rate of speed and almost hit them. Z.P. was freaking
out. Z.P. then realized B.B. was not with them. Z.P. told his parents what happened. The boys
saw a police officer, flagged him down, and told him what happened. They all returned to the
property. B.B. told the police officer that FERRIS had a gun. One of the officers asked FERRIS
where the gun was. B.B. told the officer that the gun was in FERRIS’ pocket. Law enforcement
located the loaded gun in FERRIS’ pocket.

On or about April 27, 2020, SA Chandler interviewed W.D., DOB XX/XX/2005, a 14-year-old
male, about what happened on April 24, 2020. W.D. was hanging out with his six minor friends
when they stopped at the above-listed property. W.D. walked towards his dirt bike to turn it off

when he looked up and saw a dark green colored Jeep approaching them at “80 mph.” W.D. told
16.

17.

Case 3:20-cr-00096-PDW Document 11 Filed 05/08/20 Page 6 of 7

his friends he saw the Jeep approaching them. The driver of the Jeep, FERRIS, never got out of
the Jeep or said anything to the boys. The boys returned to their four-wheelers and dirt bikes.
S.L. could not get his dirt bike started. FERRIS almost hit Z.P. and W.D. It looked like FERRIS
was trying to hit the boys with his Jeep. The boys took off to Z.P.’s house and did not realize
B.B. was not with them until they got to Z.P.’s house. The boys told Z.P.’s parents what
happened. The boys returned to the property with Z.P.’s parents and law enforcement. W.D. saw
B.B. lying on the ground. FERRIS had a gun in his pocket. W.D. denied the boys vandalized the
property or abandoned buildings.

On or about April 27, 2020, SA Chandler interviewed Z.P.’s father, KELLY PARISIEN. The
above-listed property is located near PARISIEN’s residence. The property was owned by
HAZEL DEMONTIGNY who is now deceased. DUANE GOURNEAU stayed in
DEMONTIGNY’s house. The property has been abandoned for 30 to 40 years. PARISIEN and
his friend, FRANK WALLETTE, were one of the first people that showed up after the boys
reported what happened. PARISIEN saw B.B. lying on the ground near his dirt bike. PARISIEN
confronted FERRIS about chasing the boys in his Jeep and told him that the boys were scared.
FERRIS just had a blank look on his face like he did not care. B.B. told the police that FERRIS
kicked his helmet that was on the ground and that FERRIS had a gun. PARISIEN saw the black
and silver handgun. PARISIEN did not see any signs posted on the property telling people to stay
off the property. There are trails though the property.

Law enforcement responded on April 24, 2020 to the above-listed property and reported that the
residence located on the property was abandoned. FERRIS told law enforcement that he went to
the property because he saw children vandalizing the property and that they were on the roof.
FERRIS drove around with his Jeep and the kids took off with their dirt bikes and four-wheelers.
One of the children ran into some branches and fell to the ground. FERRIS advised he had his
pistol in his right hand but denied pointing it at anyone. FERRIS reported that he told the child to

stay on the ground and the cops were coming. One of the officers asked FERRIS if he had a gun
Case 3:20-cr-00096-PDW Document 11 Filed 05/08/20 Page 7 of 7

4

|

and where it was, FERRIS advised he had a gun in his right pocket. The officer retrieved the gun
from FERRIS’ pocket and cleared it. The handgun was a black and silver 9mm Taurus PT111
G2, serial number TK Y86292. The gun had a round in the chamber and nine rounds in the
magazine. B.B.’s dirt bike was damaged when B.B. crashed into the fence and fell off his dirt
bike. FERRIS advised law enforcement that he is not an enrolled member of the tribe. FERRIS
provided a written statement to law enforcement stating that he chased the boys in his Jeep, and
that he got out of his Jeep after one of the boys crashed with his 9mm in his hand at his side.
FERRIS reported that he placed the gun in his pocket before he approached the boy on the
ground,

18. According to tribal enrollment records, B.B., DOB XX/XX/2005, is an enrolled member of the
Turtle Mountain Band of Chippewa Indians. JEFFREY SAHL FERRIS is not an enrolled

member of the Turtle Mountain Band of Chippewa Indians.
CONCLUSION

19, Based on the facts set forth above, your Affiant believes that there is probable cause to arrest
JEFFREY SAHL FERRIS. Your Affiant respectfully requests that the court issue a warrant for
the arrest of JEFFREY SAHL FERRIS for his actions in violation of Title 18 U.S.C. § 113(a),

921, and 1152.

     

L/Qhandler
Special Agent
Federal Bureau of Investigation

SWORN TO ANB-SUBSCRIBED ~

> (EE DAY OF May, 2020, via telephone ,
Alice R. be Leaded

United States Magistrate Judge

 

 
